




Exhibit 10.01


SECRETARY'S CERTIFICATE


The undersigned, the duly elected Assistant Secretary of State Auto Financial
Corporation , hereby certifies that the attached is a true, accurate and
complete executed copy of the Fourth Amendment to the State Auto Financial
Corporation Long-Term Incentive Plan approved by the STFC Compensation Committee
at its meeting on November 6, 2014 and signed by an officer of the Company on
November 11, 2014.


Dated: November 14, 2014


/s/ Susan Bowron-White
Susan Bowron-White, Assistant Secretary





































































--------------------------------------------------------------------------------




FOURTH AMENDMENT TO THE
STATE AUTO FINANCIAL CORPORATION
LONG-TERM INCENTIVE PLAN




Background Information


A.
State Auto Financial Corporation ("STFC") previously adopted and maintains the
State Auto Financial Corporation Long Tenn Incentive Plan (the "Plan") for the
benefit of its executive officers and other key management employees, managers
and professionals.



B.
STFC desires to amend the Plan to modify the Plan's definition of retirement.



C.
STFC also desires to amend the timing of payments of performance award units to
participants who are subject to mandatory retirement at age 65 upon retirement.



D.
Article 9 of the Plan permits the Compensation Committee of the Board of
Directors of STFC to amend the Plan.



Amendment of the Plan
The Plan is hereby amended effective August 8, 2014 as follows:
1.
New second and third paragraphs are hereby added to Section 6.2 of the Plan to
read as follows:



"Notwithstanding the foregoing, effective for terminations due to retirement on
or after August 8, 2014, "retirement" shall mean the attainment of age 55 plus
the completion of five years of service with State Auto; provided, however, that
if a Participant's employment is terminated for cause after such Participant has
satisfied the requirements for "retirement", such termination of employment
shall not be an eligible "retirement" under the Plan. For this purpose, a "year
of service" and "for cause" shall be determined in the absolute discretion of
the Committee, whose decision shall be final and binding on all parties . Such
revised definition of "retirement" shall apply to all current, future and
outstanding Awards under the Plan.
In addition, with regard to Participants who are subject to mandatory retirement
at age 65, where permitted by law and the regulations under Section 1625.12 of
the Age Discrimination in Employment Act of 1967, the Final Award, if any, shall
be based upon the actual performance results at the end of the Performance
Period and shall not be prorated based upon the length of time that the
Participant was employed by the Company during the Performance Period. Such
revised determination of the Final Award, if any, for such Participants shall
apply to all current, future and outstanding Awards under the Plan."
2.
All other provisions of the Plan shall remain in full force and effect.



STATE AUTO FINANCIAL CORPORATION
 
By: Jay Yano
Its: Senior Vice President, Secretary and General Counsel
Date: November 11, 2014







